DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “male and female buckles” in claim 19 and “an armrest” of claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show an armrest (11) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: 
Paragraph [0031], line 8, “stroller frame 11” should say “stroller frame 1”
Appropriate correction is required.

Claim Objections
Claims 2-22 objected to because of the following informalities:  
Claims 2-22, start with “The stroller with a linkage-foldable backrest” and should start with “The stroller with the linkage-foldable backrest”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 10 and 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 has the limitation of “folding of the seat portion relative to the lower backrest plate drives an upper edge of the upper backrest plate in a direction away from the ground”. When looking at figures 4a-b it can be seen the folding of the lower backrest plate (2242) relative to the seat portion (21). The upper edge (2221) of the upper plat (2241) is driven in a direction toward the ground (4) as seen in figure 4b. It is unclear what the applicant is trying to claim based on looking at figures 4a-b depicting the opposite of the claimed limitations. 
Claim 22 has the limitation of “an armrest” which is not depicted in any of the drawings. An armrest 11 is described in paragraph [0036] of the specification as being collapsible at a bending area, but when looking at figure 1 it is unclear how and where the armrest would be attached to fold at the bending area (221). Also, looking at figs.4a-b if the armrests were folded at the bending area (221) the armrests would be between the seat (21) and the lower plate (2242) in both the folded and unfolded configurations. It is unclear how the armrests would fold down in the folded configuration (fig.4b) as it would appear in between the seat (21) and the lower plate (2242) and seemingly interfere with the folded angle C2. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 has the limitation of “folding of the seat portion relative to the lower backrest plate drives an upper edge of the upper backrest plate in a direction away from the ground”. When looking at figures 4a-b it can be seen the folding of the lower backrest plate (2242) relative to the seat portion (21). The upper edge (2221) of the upper plat (2241) is driven in a direction toward the ground (4) as seen in figure 4b. It is unclear what the applicant is trying to claim based on looking at figures 4a-b depicting the opposite of the claimed limitations. 
Claim 22 has the limitation of “an armrest” which is not depicted in any of the drawings. An armrest 11 is described in paragraph [0036] of the specification as being collapsible at a bending area, but when looking at figure 1 it is unclear how and where the armrest would be attached to fold at the bending area (221). Also, looking at figs.4a-b if the armrests were folded at the bending area (221) the armrests would be between the seat (21) and the lower plate (2242) in both the folded and unfolded configurations. It is unclear how the armrests would fold down in the folded configuration (fig.4b) as it would appear in between the seat (21) and the lower plate (2242) and seemingly interfere with the folded angle C2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Young (US-20200239053-A1).

Regarding claim 1, Young teaches a stroller (stroller, fig.1) with a linkage-foldable backrest (upper and lower panels 74 and 75, fig.1), comprising a stroller frame (stroller frame 100, fig.1) convertible between an unfolded state (unfolded state as seen in figure 1 and 16A) and a folded state (Figs.16A-16D) and a support (seat 70 with seat back panels 74 and 75, fig.1) provided on the stroller frame, wherein the support comprises a seat portion (seat 70, fig.1) and a backrest portion (seat back panels 74 and 75, fig.1, paragraph [0183]) capable of mutually unfolding and folding (seat 70 and backrest panels 74 and 75 fold with the stroller frame 100, figs.16A-D, paragraph [0183]), the seat portion and the backrest portion are mutually unfolded and folded in synchronization relative to the stroller frame (seat 70 and backrest panels 74 and 75 fold with the stroller frame 100, figs.16A-D, paragraph [0183]); wherein the backrest portion is provided with a bendable bending area (bending area is the area between the upper panel 74 and lower panel 75, figs.1 and 15), the stroller comprises a connecting member (a strap connected between the guide pin 45 and the lower panel 75, paragraph [0205]) of a flexible structure connected between the backrest portion and the stroller frame (strap is connected to guide pin 45 on the stroller frame 100 and connected to the lower panel 75 of the backrest, fig.1, paragraph [0205]); wherein the folding of the seat portion relative to the backrest portion drives the bending area to bend in a direction away from the ground (folding the seat 70 relative to the backrest panels 74 and 75 pivots the bending area about the lower hinge 5 and initially drives the bending area up and forward, figs16b-16c) by pulling of the connecting member on the backrest portion (strap pulls the lower panel 75 of the seat back forwards to begin the relative rotation of the upper and lower panels which leads to rotation of the seat relative to the backrest, paragraph [0205]), and the bending of the bending area reduces a distance between an upper edge and a lower edge of the backrest portion (the bending of bending area gets the upper edge of the upper panel 74 closer to the lower edge of the lower panel 75, figs.1, 15 and 16A-C, paragraph [0183]).

Regarding claim 2, Young teaches wherein the connecting member is connected between the backrest portion and the seat portion on the stroller frame (the strap is connected to the guide pins 45 on the stroller frame 100 which is between the lower panel 75 and seat 70, the strap extends around and pulls on and is connected to the lower panel 75, the strap is connected between the lower panel 75 and the seat 70 in the unfolded state as seen in figure 1).

Regarding claim 3, Young teaches wherein the bending area is formed between the upper edge and the lower edge of the backrest portion (bending area is formed between the upper edge of the upper panel 74 and the lower panel 75, figs.1 and 15, paragraph [0183]).

Regarding claim 4, Young teaches wherein the backrest portion includes an upper backrest portion (upper panel 74, fig.1) and a lower backrest portion (lower panel 75, fig.1) separated by the bending area (upper panel 74 and lower panel 75 are separated by the bending area, fig.1 and 15), and the connecting member is connected to the lower backrest portion (strap is connected to the lower panel 75, fig.1, paragraph [0205]).

Regarding claim 5, Young teaches wherein the backrest portion comprises a backrest plate (panels 74 and 75, figs.1 and 15) and a backrest protection cover (fabric coverings of the seat back, paragraph [0174]) covering the backrest plate.

Regarding claim 6, Young teaches wherein the backrest plate comprises an upper backrest plate (upper panel 74, fig.1) corresponding to the upper backrest portion and a lower backrest plate (lower panel 75, fig.1) corresponding to the lower backrest portion.

Regarding claim 7, Young teaches wherein the backrest plate further comprises an unfolding-folding portion (hinge connection 122, figs.1 and 15) connecting the upper backrest plate with the lower backrest plate (hinge connection 122 connects the upper panel 74 and lower panel 75, figs.1 and 15, paragraph [0183]).

Regarding claim 8, Young teaches wherein the bending area is formed by the unfolding-folding portion (the bending area between the panels 74 and 75 is formed by the hinge connection 122, figs.1 and 15, paragraph [0183]).

Regarding claim 9, Young teaches wherein the unfolding-folding portion provides for a bendable linkage connection between the upper backrest plate and the lower backrest plate (hinge connection 122 allows the upper panel 74 and 75 to bend relative to one another, figs.1 and 15, paragraph [0183]).

Regarding claim 16, Young teaches wherein the connecting member is in a symmetrical arrangement on two sides of the backrest portion (strap extends behind the backrest 75 on each side connected to each of the guide pins 45, fig.1, paragraph [0205]).

Regarding claim 17, Young teaches wherein the connecting member is a woven band (connecting member is a strap, fig.1, paragraph [0205]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US-20200239053-A1) in view of Kassai (US-20030227158-A1).

Regarding claim 11, Young teaches the stroller of claim 7, but fails to teach wherein the unfolding-folding portion is of a flexible structure.
	However, Kassai teaches wherein the unfolding-folding portion (hinge between the head portion 51 and back portion 52, fig.10, paragraph [0042) is of a flexible structure (thin part of the resin plate 55 is bendable and flexible creating the hinge, figs.10-11, paragraph [0042]).
Young and Kassai are both considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young with the teachings of Kassai and substitute the hinge (122) with the hinge as taught by Kassai. Doing so would be a simple substitution known in the art yielding predictable results of allowing the upper backrest panel to pivot with respect to the lower backrest panel.

Regarding claim 12, Young in combination with Kassai, Kassai teaches wherein the unfolding-folding portion is of a creased structure (cut 56 in the resin plate 55, fig.11, paragraph [0042]).

Regarding claim 13, Young in combination with Kassai, Kassai teaches wherein the unfolding-folding portion is of a linear structure that is repeatedly bendable (cut 56 is linear and resin plate 55 is repeatedly bendable, figs.10-11, paragraph [0042]).

Regarding claim 15, Young teaches the stroller of claim 5, but fails to teach wherein the connecting member and the backrest protection cover are connected by means of sewing or by a rivet.
	However, Kassai teaches connecting member (guide sleeves 24 with belts 31 and backside support 30, fig.3) and the backrest protection cover are connected by means of sewing or by a rivet (guide sleeves 24 are sewn on the backside of the backrest sheet 22, fig.3, paragraph [0052]).
Young and Kassai are both considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young with the teachings of Kassai and sew the strap of young onto the backrest cover as taught by Kassai. Sewing two pieces of cloth is known in the art to provide a strong connection, while still allowing for bending and flexible movement. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Young (US-20200239053-A1) in view of Tam (US-5662380-A).

Regarding claim 18, Young teaches the stroller of claim 17, Young also teaches the woven band and the seat are fixedly connect by means of a pin (guide pin 45, fig.1), but fails to teach wherein the woven band and the seat portion are fixedly connected by means of sewing or by a rivet.
	However, the woven band (tether 156, fig.3) and the seat portion are fixedly connected by means of sewing or by a rivet (tether 156 is fastened to the third and fourth tubes 342 and 344 by rivets, column 6 line 58-column 7 line 6).
Young and Tam are both considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young with the teachings of Tam and have the ends of the strap attached by rivets instead of pins as taught by Tam. Pins and rivets are obvious variants in the art and simple substitution would yield predictable results of securely fastening the strap to the frame member. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Young (US-20200239053-A1) in view of Kayser (US-10172736-B1).

Regarding claim 19, Young teaches the stroller of claim 17, Young also teaches the woven band and the seat are fixedly connect by means of a pin (guide pin 45, fig.1), but fails to teach wherein the woven band and the seat portion are detachably connected by mutually coordinating male and female buckles.
	However, buckles are well known in the art, so it would have been obvious to someone of ordinary skill in the art that the strap (paragraph [0205]) could be attached to the stroller frame (100) via a male and female buckle like that seen in figures 2A-D of Kayser. 
Young and Kayser are both considered to be analogous to the claimed invention because they are in the same field of Strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young with the teachings of Kayser and substitute the pin (45) with a buckle as taught by Kayser. Having a buckle instead of a pin allows the strap to be quickly attached and detached, making it easier to replace the strap as well a remove the strap when not needed. 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US-20200239053-A1) in view of Sturgeon (US-20210061332-A1). 

Regarding claim 20, Young teaches wherein the upper backrest plate is provided with a shoulder strap hole (upper panel 74 has shoulder strap holes as seen in figure 1 and 15). Young fails to teach a five-point safety belt. 
However, Sturgeon teaches a should strap hole (openings 148, fig.1) for a shoulder strap of a five-point safety belt (5-point safety belt 146, fig.1) to pass through.
Young and Sturgeon are both considered to be analogous to the claimed invention because they are in the same field of children transport vehicles. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young with the teachings of Sturgeon and replace the holes on the upper backrest of Young with the holes and 5-point harness of Sturgeon. Doing so would provide the stroller of Young with a 5-point harness to secure the child inside the stroller, making the stroller safer. 

Regarding claim 21, Young in combination with Sturgeon, Sturgeon teaches wherein the upper backrest plate is provided with a top shoulder strap hole and a bottom shoulder strap hole (openings 148 at varying heights, fig.1) in a top-bottom facing manner on two sides of the upper backrest plate (openings 148 are in a top-bottom manner on two sides of the rigid wall members 145 through end portions 142, fig.1), respectively, and the shoulder strap includes an upper node that is adjustable between the top shoulder strap hole and the bottom shoulder strap hole on the same side of the shoulder strap (safety belt 146 has vertical straps that are adjustable with the use of the openings 148, paragraph [0052]).

Regarding claim 10 and 22, due to the extent of indefiniteness in some of the claims, a definite interpretation of some of the claims cannot be ascertained, and as such, any prior art rejection(s) would be inapplicable. This is not necessarily an indication that these claims contain allowable subject matter. Though no prior art rejection(s) are presented in the current action, please note that pertinent references have been cited.
	

Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 depends from claim 5 which is rejected, but claim 14 has the limitation of “the connecting member is connected to the backrest plate by means of fusion welding”. Young teaches the connecting member being a strap that pulls on the backrest panel (paragraph [0205]). The strap is made from a flexible material that can be moved around with the folding of the stroller and not made from a metal material. Also, the specification is moot to the material of the backrest panels (74 and 75). To meet the limitation of connected through means of fusion welding the strap would need to have some metal piece to weld, the backrest plate would need to be taught to be a metal to make it capable of being welded on, as well as the connecting them through welding instead of another connection such as a rivet, pin, bolt and nut, screw, or adhesive. For the above reasons claim 14 has allowable subject matter.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fang (US-20210045543-A1) teaches an infant carrier and foldable backrest. Mostert (US-20180162437-A1) teaches a stroller with convertible child-support system. Holleis (US-20200239053-A1) teaches a pushchair seat with multiple backrest panels that are folding. Driessen (US-10407090-B2) teaches a device for transporting a child and child seat. Chen (US-20070052208-A1) teaches a foldable stroller frame assembly with folding headrest sperate from backrest. Onishi (US-5752738-A) teaches a seat for baby carriage. Kassai (US-20040145224-A1) teaches a seat core of child-care instrument with folding backrest panels. Kho (US-20200377136-A1) teaches child pushchair with pull handle starting folding. Zhong (US-20160101802-A1) teaches an infant carrier and stroller apparatus including the same. Kato (US-5246272-A) teaches baby carriage or the like inclining reclining or collapsing mechanism. Cornelius (WO-2017160150-A1) teaches a device for transporting a child with multiple back panels being foldable. Kondo (CN-105564485-A) teaches a baby carriage with pull strap that initiates folding. Gay (WO-2018039208-A1) teaches a child safety seat with a 5-point harness and multiple mounting holes. Chen (CN-110271597-A) teaches a control system and child carrier with pivoting backrest. Huang (CN-108974096-A) teaches a child seat pocket on a baby stroller with a 5-point harness. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618 

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618